Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
L. Ruther appeals the district court’s order finding his document filed was indecipherable, treating it as a miscellaneous matter, and closing the matter without further action. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauper-is and dismiss for the reasons stated by the district court. Ruther v. Am. Civil Liberties Union, No. l:14-mc-00026-LMB-TRJ (E.D.Va. Sept. 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.